Citation Nr: 0932933	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rate of payment for the 
appellant's death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to October 
1945.  He died in January 2004.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted the appellant entitlement 
to a death pension.  The appellant continues to disagree with 
the level of death pension benefits she is entitled to 
receive.

The appellant recently appears to be arguing that she should 
be entitled to additional (special monthly) pension benefits 
due to being housebound, or requiring aid and attendance.  
The law provides increased pension benefits to a surviving 
spouse of a Veteran by reason of need for aid and attendance 
or of being housebound.  38 U.S.C.A. § 1541(d), (e); 38 
C.F.R. § 3.351(a)(5).  As this issue has yet to be 
adjudicated by the RO, it is referred to the RO for further 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant is in receipt of the highest available pension; 
no evidence has been presented to indicate that there are 
outstanding circumstances that would warrant a higher 
evaluation.




CONCLUSION OF LAW

The criteria for an increased rate of death pension have not 
been met.  38 U.S.C.A. §§ 1318  (West 2002); 38 C.F.R. §§ 
3.22, 3.23, 3.273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in September 2006.  This letter 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the appellant should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  

No prejudice has been alleged in the timing of this notices, 
and none is apparent from the record.  The VA has also done 
everything reasonably possible to assist the appellant with 
respect to her claim on appeal.  Consequently, and in light 
of the fact that there is no legal basis on which the 
appellant's claim could be granted, the Board finds that the 
duty to notify and assist has been satisfied in this appeal.

The Board notes that the appellant is currently in receipt of 
non service connected death pension benefits.  The Board 
points out that the appellant has not claimed, nor does the 
evidence show, that the Veteran's death was in any way 
service connected.  However, the appellant contends that she 
should be provided with a higher rate of pension, as she is 
unable to meet her monthly financial obligations at the 
current pension rate.

The surviving spouse of a Veteran who meets the wartime 
service requirements can be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.   Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).  

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. 
§ 3.21.  The maximum annual pension rate is adjusted from 
year to year.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. Certain 
unreimbursed medical expenses may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  To be considered, the total expense 
must be in excess of five percent of the MAPR.  38 C.F.R. § 
3.272.  However, the VA can only consider medical expenses to 
be ongoing, and therefore deductable, if they are reasonably 
predictable.

In May 2004, the RO established the appellant's entitlement 
to VA improved death pension in the monthly amount of $443 
effective February 1, 2004, and $99 effective February 1, 
2005.  These figures were arrived at after subtracting, from 
the MAPR, the appellant's social security income and (for the 
first year) expenses paid by her for the Veteran's burial.  
Her medical expenses were also excluded from her income.  The 
appellant does not argue that these rates are incorrect, but 
rather that they are insufficient given her monthly expenses.  

As such, the Board finds there is simply no legal basis on 
which the appellant could be granted any higher rate of 
pension.  In a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) 
(failure to state a claim upon which relief can be granted).  
As such, the Board finds this claim should be denied.  The 
Board however reminds the appellant that she should continue 
to submit income and net worth statements to the RO, and 
medical bills, as this evidence can be used to adjust the 
level of her pension payments.


ORDER

Entitlement to an increased rate of payment for the 
appellant's death pension is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


